DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 35 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	3
III. Specification	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 1-5, 7, 8, 13, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0072401 (“Arnold”).	5
B. Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0067702 (“America”).	9
C. Claims 1-4, 6, 8, 9, 11-13, 33-35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0128167 (“Nakata”).	11
D. Claims 1 and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0165099 (“Chen”).	15
V. Claim Rejections - 35 USC § 103	16
A. Claims 6, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold.	17
B. Claims 14, 17-20, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America.	17
C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of US 2004/0102032 (“Kloster”).	21
D. Claims 15, 16, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of Nakata.	22
E. Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088871 (“Kim”) in view of Nakata.	24
F. Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Arnold and America.	26
VI. Double Patenting	29
VII. Response to Arguments	29
Conclusion	30


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 35 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 35 and 40 read,
35. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V.
40. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V.
It is unclear what is meant by the units kV (kilovolts) and V (volts) insofar as bias implant energy is concerned.  As is well known, a “volt” is an SI (System International) unit of electric potential.  The SI unit for energy is the joule (J).   One volt is defined as energy consumption of one joule per electric charge of one coulomb (1V =  1 J/C).  An electron volt (eV) or one electron volt, by contrast, is defined as the amount of kinetic energy gained or lost by an electron accelerated by an through an electric potential difference of one volt.
To make matters more unclear, the Instant Specification comingles the units eV and V:  In this regard, the Instant Specification states,
[0049] FIG. 7 shows a table 740 of experimental results of curing a C-SOD using conventional approaches and different PLAD approaches. …  A high energy (8 keV) He PLAD can make a C-SOD too hard such that the etch rate is approximately 0, and also with degraded electrical kV and 250 V, He PLAD processes showed most improvements.  Note that ultra low energy is defined as 250 eV and lower.
(Instant Specification: ¶ 49; emphasis added)
Fig. 7, by contrast, shows only 1 keV and 250 eV for the very same low energy, very low energy, and ultra low energy.  
For the purposes of examination, Examiner presumes that claims 35 and 40 intend 8 kV and 100 V, to be, instead, 8 keV and 100 eV, respectively.

III. Specification
The Instant Specification is objected to for lack of clarity.  The Instant Application states, 
[0046] … A low energy of 100V, which is 80 times lower as compared a conventional best known method energy of operation of 8 KV, can favor a "radiation dominated" process. Combination of PLAD and radiation provided by the use of He can be varied in a PLAD energy range between 8 kV and 100 V to find an optimized process condition.  …
[0049] … Low energy (E) and very low energy (VLE), which can be defined as between 1 kV and 250 V, He PLAD processes showed most improvements.  …
(Emphasis added.)
Again, the volt (V) is not a unit of energy.  It is, instead, the SI unit of electric potential.  As such, the specification is unclear as to what Applicant means by “energy” in volts since volts are not a unit of energy.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5, 7, 8, 13, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0072401 (“Arnold”).
With regard to claim 1, Arnold discloses, generally in Figs. 1A, 2C, 3A, and 3B (¶¶ 8, 101, 116),
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric 1300 as a dielectric providing electrical isolation in an electronic device 1000 [¶¶ 8, 9, 16, 27, 82]; and 
[2] curing the spin-on dielectric 1300 by directly plasma doping (PLAD) the spin-on dielectric 1300 [at the region 3920 in Fig. 3B; ¶¶ 39, 117, 118] using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric.  
With regard to the PLAD conditions, Arnold states,
[0118] According to a first method of the second embodiment, the densification process employs exposure of the bottom surface of the line trench 2800 to a low energy directional bombardment using an inert gas plasma known in the art. An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  Preferably, a high flux [i.e. dose] of inert gas ions arrives at the surface with low energy, so that the 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.  The pressure of the neutral gases is between 1 mTorr to 100 mTorr to achieve a desirable flux [i.e. dose] and the energy of the inert gas ions is preferably from about 1 eV to about 100 eV, and more preferably from about 3 eV to about 30 eV.  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.  The surface treatment may be accomplished in the same RIE and/or strip process chamber, or may employ a different process chamber.  The thickness of the densified trench bottom region 3920 may be tuned to a relatively small thickness, which may be from about 1 nm to about 20 nm.
(Arnold: ¶ 118; emphasis added)
Thus, Arnold explicitly prevents shrinkage of the entirety of the spin-on-dielectric 1300 using PLAD conditions, which include dopant (inert gas, e.g. He), dopant dose (controlled flux and expose time), bias implant energy (1 eV to 100 eV), and pressure (1 mTorr to 100 mTorr) that “tune” the densified region 3920 to be “a relatively small thickness”, as small as, e.g., only 1 nm of the total thickness. 
Because the claimed “specified level” of shrinkage is not indicated or limited, whatever the level of shrinkage occurs to the spin-on-dielectric 1300 by the PLAD treatment in Arnold meets the claimed requirement. 
This is all of the features of claim 1.

With regard to new claim 34, Arnold further discloses,
34. (New) The method of claim 1, wherein plasma doping the spin-on dielectric includes plasma doping the spin-on dielectric at a selected pressure in a range of pressures [i.e. 1 to 100 mTorr (supra)] for using the dopant, the dopant dose, the bias implant energy, and the exposure time that limits shrinkage of the spin-on dielectric to below the specified level.
3920 of the spin-on-dielectric 1300, while leaving the spin-on-dielectric 1300 “unaffected” (supra), thereby controlling the shrinkage.

With regard to claims 2-5, Arnold further discloses,
2. (Original) The method of claim 1, wherein the spin-on dielectric is a spin-on glass [¶ 16: “the second IMD 1300 layer, which typically comprises an organosilicate glass”].  
3. (Original) The method of claim 1, wherein the method includes selectively modifying a physical property [i.e. density and local dielectric constant of region 3920] of the spin-on dielectric, by applying an implant energy [e.g. 1 eV to 100 eV more preferably 3 eV to 30 eV; ¶ 118] and an implant dosage [flux set by selecting pressure between 1 to 100 mTorr; ¶ 118] at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric [¶ 118: “The thickness of the densified trench bottom region 3920 may be tuned to a relatively small thickness, which may be from about 1 mm to about 20 nm.”].  
4. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region [e.g. 3920] of the spin-on dielectric 1300 relative to a bulk region [rest of 1300 other than 3920] of the spin-on dielectric or 
[option 2] modifying a bulk region of the spin-on dielectric relative to a surface region of the spin-on dielectric.  
5. (Original) The method of claim 4, wherein modifying the spin-on dielectric includes 
[option 1] densifying the surface region 3920 while the bulk region remains non-densified [¶¶ 117-118]  or 
[option 2] softening the surface region while densifying the bulk region.
With regard to [option 1] of claim 5, Arnold states, again,
Preferably, a high flux of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.

  
Claim 7 reads, 
7. (Original) The method of claim 1, wherein the PLAD includes using a dopant providing a photon energy greater than 10 eV.  
Arnold states, again,
[0118] …  An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  …  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.
(Arnold: ¶ 118; emphasis added)
The Instant Application indicates that He in the lower ionization state has a photon energy of 21.22 eV (Instant Application: p. 6, ¶ 29).  Therefore, at least when He is selected as the inert gas used to make the plasma in Arnold, the photon energy, i.e. UV light emitted from the plasma, inherently has a photon energy greater than 10 eV, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 8, Arnold further discloses,
8. (Original) The method of claim 1, wherein the PLAD includes doping with helium [¶ 118, supra].  

With regard to claim 13, Arnold further discloses,
13. (Original) The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to dry etching [Fig. 3D; ¶ 125].  

B. Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0067702 (“America”).
With regard to claim 1, America discloses, generally in Figs. 1-3,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric 14 [¶ 32-34; Fig. 1] as a dielectric providing electrical isolation in an electronic device 10 [e.g. integrated circuit that may be CMOS devices ¶¶ 27-28]; and 
[2] curing the spin-on dielectric by directly plasma doping (PLAD) the spin-on dielectric [¶¶ 39-43] using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric.  
With regard to the plasma conditions, America states,
[0042] The surprising finding of the above study conducted by the applicants, that forms the core of this invention, is the existence of a process window for the plasma conditions which resulted in greater than 15% improvement in the adhesion of the lower hardmask 16 without any measurable change in the dielectric constant of the ILD 14.  The plasma conditions used in the present invention include the use of H2 or He, preferably H2, as the gas, limiting the plasma power to less than about 200 W and plasma exposure to less than about 10 sec.  These conditions proved to be very useful in modifying the morphology of the surface of the OSG film (i.e., the ILD 14) to enable adhesion to the lower hardmask 16 without chemically changing the bulk of the OSG material (i.e., the ILD 14).  That is, the plasma conditions employed in the present invention do not substantially damage the surface layer 15 of the ILD 14.  The plasma treatment process of the present invention also does not alter the electrical characteristics or the dielectric constant of the ILD 14.  Typically, the variation in dielectric constant caused by the plasma treatment process of the present invention is less than 0.05. 
[0043] In addition to the above-mentioned processing conditions, the plasma process of the present invention is carried at an operating pressure of from about 0.1 Torr to about 10 Torr. 
(America: ¶¶ 42-43; emphasis added)
(Compare to the plasma conditions discussed in America at ¶¶ 40-41.)
14 using plasma conditions, which include dopant (e.g. He, H2), dopant dose (controlled plasma power and exposure time), and pressure (0.1 Torr to 10 Torr), that “modifying the morphology of the surface of the OSG film (i.e., the ILD 14) … without chemically changing the bulk of the OSG material (i.e., the ILD 14).” (id.).  A further measure of the absence of shrinkage is the very limited loss of dielectric constant of “less than 0.05” (id.).  The bias implant energy is inherently present because the surface is modified by the plasma.
Because the claimed “specified level” of shrinkage is not indicated or limited, whatever the level of shrinkage occurs to the spin-on-dielectric 14 by the PLAD treatment in America meets the claimed requirement. 
This is all of the features of claim 1.

With regard to claims 2-4, America further discloses,
2. (Original) The method of claim 1, wherein the spin-on dielectric 14 is a spin-on glass [¶ 32].  
3. (Original) The method of claim 1, wherein the method includes selectively modifying a physical property of the spin-on dielectric 14, by applying an implant energy [by selecting the power between 100 W to 250 W] and an implant dosage [as controlled by the pressure of 0.1 to 10 Torr] at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric 14 [¶¶ 41-43].  
4. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region 15 of the spin-on dielectric 14 relative to a bulk region of the spin-on dielectric [¶¶  42, 49] or 
[option 2] modifying a bulk region of the spin-on dielectric relative to a surface region of the spin-on dielectric.  
With regard to claim 3 and [option 1] of claim 4, America states,
H2 or He, preferably H2, as the gas, limiting the plasma power to less than about 200 W and plasma exposure to less than about 10 sec.  These conditions proved to be very useful in modifying the morphology of the surface of the OSG film (i.e., the ILD 14) to enable adhesion to the lower hardmask 16 without chemically changing the bulk of the OSG material (i.e., the ILD 14).
(America: ¶ 42; emphasis added)

With regard to claims 8-10, and 13, America further discloses,
8. (Original) The method of claim 1, wherein the PLAD includes doping with helium [¶ 42].  
9. (Currently Amended) The method of claim 1, wherein the PLAD includes doping with one or more of hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶ 42].  
10. (Currently Amended) The method of claim 1, wherein the spin-on dielectric includes one or more of an organic spin-on dielectric with varying carbon content, by atomic percent, from approximately 10% to 60% [¶ 33] or photo-imageable spin-on dielectric.  
13. (Original) The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric 14 to dry etching [Fig. 3; ¶¶ 48].  

C. Claims 1-4, 6, 8, 9, 11-13, 33-35, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0128167 (“Nakata”).
With regard to claim 1, Nakata discloses,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric 38 and/or 40 [¶¶ 67-68, 119-126] as a dielectric providing electrical isolation in an electronic device 10/24 [e.g. Fig. 1A, 10A; ¶¶ 41-42]; and 
[2] curing the spin-on dielectric 38 by directly plasma doping (PLAD) the spin-on dielectric 38 [¶¶ 153-167] using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric.  

The percentage of shrinkage is calculated as follows:
100 × [(thickness before PLAD – thickness after PLAD)/(thickness before PLAD)].
Therefore, the percentage shrinkage for Examples 16, 17, and 18 in Tables 3-1 and 3-2 is 1.9%, 3.3%, and 3.8%, respectively, and the percentage shrinkage for Examples 29 and 31-34 in Tables 5-1 to 5-2 is 2.2%, 3.3%, 3.3%, 3.8%, and 3.3%, respectively, and the percentage shrinkage for each of Controls 16 and 17 in Table 5-3 is 5.6 %.  Note that these shrinkage amounts are similar to those for the ultra-low implant energies (ULE) of 100 eV and 250 eV found in Fig. 7 of the Instant Application. 
Thus, Nakata explicitly prevents shrinkage of the entirety of the spin-on-dielectric 38 and/or 40 using PLAD conditions, which include dopant (e.g. H2), dopant dose (controlled power, e.g. 500 W, and expose time, e.g. 60 to 120 sec), bias implant energy (1 to 100 eV [at ¶¶ 158-162] with actual examples of e.g. 9 eV to 120 eV [Tables 5-1 to 5-3]), and exposure time (e.g. 60 seconds to 120 seconds), that yield the limited shrinkage of the actual examples (supra). 
Because the claimed “specified level” of shrinkage is not indicated or limited, whatever the level of shrinkage occurs to the spin-on-dielectric 38 and/or 40 by the PLAD treatment in Nakata meets the claimed requirement. 
This is all of the features of claim 1.

With regard to new claims 33 and 34, Nakata further discloses,

34. (New) The method of claim 1, wherein plasma doping the spin-on dielectric includes plasma doping the spin-on dielectric at a selected pressure in a range of pressures for using the dopant, the dopant dose, the bias implant energy, and the exposure time that limits shrinkage of the spin-on dielectric to below the specified level.
The presence of the H2 gas to make the plasma means there is inherently pressure in the chamber during the plasma curing.  As such, whatever pressure is selected in Nakata results in the actual shrinkages calculated above under claim 1. 

With regard to claim 2, Nakata further discloses,
2. (Original) The method of claim 1, wherein the spin-on dielectric is a spin-on glass [¶¶ 67-68, 119-126].  

With regard to claim 3, Nakata further discloses,
3. (Original) The method of claim 1, wherein the method includes selectively modifying a physical property of the spin-on dielectric, by applying an implant energy and an implant dosage at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric.  
See the Table entries indicated under claim 1.

With regard to claim 4, Nakata further discloses,
4. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region 40 of the spin-on dielectric 38/40 relative to a bulk region 38 of the spin-on dielectric 38/40 or 
[option 2] modifying a bulk region 38 of the spin-on dielectric 38/40 relative to a surface region 40 of the spin-on dielectric [e.g. by curing the bulk region 38].  


6. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes using an implant energy ranging from 100 eV to 10 KeV [Controls 16 and 17 in Table 5-3 on p. 24 and ¶¶ 161-162 and Figs. 18-19].  

With regard to claims 8 and 9, Nakata further discloses,
8. (Original) The method of claim 1, wherein the PLAD includes doping with helium [¶ 154].  
9. (Currently Amended) The method of claim 1, wherein the PLAD includes doping with one or more of hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶ 154].  

With regard to claim 11, Nakata further discloses,
11. (Original) The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to a chemical mechanical polishing (CMP) process [¶¶ 44, 48 250].  
The polishing referenced in paragraph [0250] is a reference to CMP as evidenced by, e.g., paragraphs [0044], [0048], [0173], [0199], and [0245]. 

With regard to claim 12, Nakata further discloses,
12. (Original) The method of claim 11, wherein, after the curing, the spin-on dielectric has a Young's modulus, provided by the curing, that exceeds 10 GPa for performing the CMP.  
See, e.g., Examples 16-18 in Tables 3-1 and 3-2 (pp. 16-17) and Examples 29 and 31-34 in Tables 5-1 and 5-2 (p. 23).  Note that Young’s Modulus and Elastic Modulus (as in the tables in Nakata) are different terms for the same modulus, indicating the stiffness of a material. 

With regard to claim 13, Nakata further discloses,


With regard to claims 35 and 40, Nakata further discloses,
35. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V. 
40. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V. 
Assuming Applicant is using volts and electron volts interchangeably (see rejection under 35 USC 112(b) above, Nakata teaches bias implant energies of 100 eV, 110 eV, and 120 eV which equate to 100 V, 110 V, and 120 V, respectively (Nakata: Tables 5-2 and 5-3, pp. 23-24).

D. Claims 1 and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0165099 (“Chen”).
With regard to claims 1 and 32, Nakata discloses, generally in Figs. 9A-9B, 10A-10B,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric 100 [¶ 31] as a dielectric providing electrical isolation in an electronic device [i.e. finFETs; ¶ 1]; and 
[2] curing the spin-on dielectric 100 by directly plasma doping (PLAD) the spin-on dielectric 100 [¶ 34] using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric 100 [¶ 36].  
32. (New) The method of claim 1, wherein the PLAD is a non-oxygen PLAD process and includes doping with one or more of boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶¶ 34, 36].

With regard to feature [2] of claim 1, Figs. 9A-9B show the dielectric layer 100 formed over the finFETs to provide electrical isolation of at least the subsequently formed source/drain 116 shown in Figs. 11A-11B (Chen: ¶¶ 31, 39).  Chen teaches that the dielectric layer 100 can be a spin-on-glass (Chen: ¶ 31). 
A surface dopant 104 of, e.g. boron, is formed in the upper surface of the source/drain regions 92 using PLAD with a dopant such as diborane (Chen: Figs. 10A-10B; ¶¶ 34, 36).  As shown in Figs. 10A-10B the spin-on-dielectric 100 is exposed to the PLAD including the diborane and carrier gas such as hydrogen, helium or argon (Chen: ¶ 36).  
The PLAD conditions used in Chen are very similar to those used in the Instant Application, including (1) dopant (e.g. diborane), (2) dopant dose (e.g. 5×1016 cm-2, which is the same dose of diborane used in the Instant Application shown in Fig. 6), (3) acceleration voltage of 0.1 kV to 1 kV, which yields an bias implant energy of 0.1 keV (100 eV) to 1 keV for singly-charged ions, (4) pressures of 5 mTorr to 20 mTorr, and (5) short exposure times since the dopant concentration in 104 is on the order of 1020 cm-3 to 1021 cm-3 (Chen: ¶ 35).  Therefore, the spin-on-dielectric 100 would inherently be cured, at least by cross-linking, using conditions that  prevent shrinkage because they fall within the same conditions as those used in the Instant Application (Instant Application Figs. 6-8).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claims 1 and 32. 

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
A. Claims 6, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold.
Claims 6, 35, and 40 read,
6. (Original) The method of claim 3, wherein selectively modifying the spin-on dielectric includes using an implant energy ranging from 100 eV to 10 KeV.  
35. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V.
40. (New) The method of claim 1, wherein the bias implant energy is between 8 kV and 100 V.
The prior art of Arnold, as explained above, discloses each of the features of claims 1-3. 
As also explained above Arnold teaches that an implant energy can be from 1 to 100 eV, which overlaps the claimed range at 100 eV.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
As evidenced by claim 5 of the Instant Application, the results obtained by Arnold are the same as in the Instant Application and therefore are expected.  That is, the surface region 3920 of the spin-on-dielectric 1300 is densified while the rest of 1300 is unaffected (Arnold: ¶ 118).

B. Claims 14, 17-20, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America.
Claims 14 and 39 read,

[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device; and 
[2] curing the C-SOD by directly subjecting the C-SOD to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV, using a dose of the plasma ion implant, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed C-SOD.  
39. (New) The method of claim 14, wherein directly subjecting the C-SOD to the combination of plasma ion implant and the species of the plasma ion implant includes subjecting the C-SOD at a selected pressure in a range of pressures for using the species of the plasma ion implant, the dose of the species of the plasma ion implant, the bias implant energy, and the exposure time that limits shrinkage of the spin-on dielectric to below the specified level.

With regard to claims 14 and 39, Arnold further discloses,
14. (Currently Amended) A method comprising: 
[1] forming a carbon-[containing] spin-on dielectric 1300 (C-SOD) as a dielectric providing electrical isolation in an electronic device 1000 [¶¶ 8, 9, 16, 27, 82]; and 
[2] curing the C-SOD 1300 by subjecting the C-SOD 1300 to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV, using a dose of the plasma ion implant, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed C-SOD [at the region 3920 in Fig. 3B; ¶¶ 39, 117, 118].
39. (New) The method of claim 14, wherein directly subjecting the C-SOD to the combination of plasma ion implant and the species of the plasma ion implant includes subjecting the C-SOD at a selected pressure in a range of pressures [1 to 100 mTorr; Arnold: ¶ 118, supra] for using the species of the plasma ion implant, the dose of the species of the plasma ion implant, the bias implant energy, and the exposure time that limits shrinkage of the spin-on dielectric to below the specified level.

With regard to feature [2] of claim 14, as explained above under claims 1 and 7, Arnold discloses the plasma conditions and that prevent shrinkage as well as the plasma emitting UV light, which inherently has a photon energy greater than 10 eV, as admitted in the Instant 

With regard to feature [1] of claim 14, while Arnold teaches that an “organosilicate glass” (OSG) is used for the inter-metal dielectric (IMD) 1300 (Arnold: ¶ 16), Arnold does not give its carbon content and therefore does not explicitly indicate that the OSG is carbon-rich, as required by feature [1].  
As explained above, America, like Arnold, uses an organosilicate glass (OSG), as the IMD 14 that is surface modified using a plasma (America: ¶¶ 32-33).  America further teaches that the OSG can be “carbon-rich” within the meaning of the Instant Application, i.e. 10 at% to 40 at% carbon (America: ¶ 33).  In this regard the Instant Application indicates that carbon-rich means 30% to 60% carbon (Instant Specification: pp. 3-4 at ¶ 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the OSG used for the spin-on dielectric 1300 of Arnold to have 40 at% carbon because America suggests that the carbon content may be 40 at% and that this is suitable for the same purpose of forming an IMD for an integrated circuit that will be treated with a plasma.  As such, the use of 40 at% carbon OSG amounts to obvious material choice.  (See MPEP 2144.07.)

With regard to claims 17 and 18, Arnold further discloses,
17. (Original) The method of claim 14, wherein the method includes 
selectively modifying a physical property of the C-SOD 1300 [i.e. density and local dielectric constant of region 3920], by applying an implant energy [e.g. 1 eV to 100 eV more preferably 3 eV to 30 eV; ¶ 118] and an implant dosage [flux set by 
18. (Original) The method of claim 17, wherein selectively modifying the C-SOD includes 
[option 1] densifying the surface region 3920 while the bulk region [remaining portion of 1300 other than 3920] remains non-densified [¶¶ 117-118] or 
[option 2] softening the surface region while densifying the bulk region.  
With regard to [option 1] of claim 5, Arnold states,
Preferably, a high flux of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.
(Arnold: ¶ 118; emphasis added)

With regard to claim 19, Arnold further discloses,
19. The method of claim 17, wherein the physical property includes an optical property of the C-SOD modified along a length of the C-SOD.  
The densified region 3920 inherently has at least one optical property different from that of the un-densified region of 1300 because the density is different thereby necessarily yielding at least a different refractive index.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 20, Arnold further discloses,
20. (Currently Amended) The method of claim 14, wherein the species includes one or more of helium, hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, or germanium [¶ 118].

C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of US 2004/0102032 (“Kloster”).
Claim 37 reads, 
37. (New) The method of claim 14, wherein the formed C-SOD includes SiOx, with   x > 1, plus approximately 50% carbon plus pores.  
The prior art of Arnold in view of America, as explained above, teaches each of the features of claim 14. 
As also explained above, (1) each of Arnold and America teaches that the spin-on-dielectric has carbon and is porous, and (2) America further teaches a C-SOD of, e.g., 10 at% to 40 at% carbon but not 50 at% carbon. 
Kloster, like each of Arnold and America, is directly to forming metallization for semiconductor integrated circuits, including conductive layers 104, 107 formed in trenches etched in a carbon-containing, porous interlayer dielectric (ILD) 102, specifically a carbon-doped oxide containing Si, O, and C, which may be formed by spin-coating (Kloster: ¶¶ 8, 9, 15, 16).  Kloster further teaches that the ILD 102 may have from 5 at% to 50 at% carbon.
Inasmuch as America teaches that the carbon content can be e.g. about 10 at% to about 40 at% (Arnold: ¶ 33), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a carbon content of, e.g., 50 at%, in the dielectric layer 1300 of Arnold/America, because Kloster teaches that amounts of carbon of 50 at% are known and suitable for the same purpose of an ILD as those for which America teaches about 40 at%.  
As such the selection of a carbon content of approximately 50 at% is prima facie obvious in the absence of unexpected results.  See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

D. Claims 15, 16, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of Nakata.
Claims 15 and 38 read,
15. (Original) The method of claim 14, wherein subjecting the C-SOD to the combination includes subjecting the C-SOD to the combination for a minute or less than a minute.  
38. (New) The method of claim 14, wherein the specified level is fifteen percent of the formed C-SOD.  
The prior art of Arnold in view of America, as explained above, teaches each of the features of claim 14. 
Arnold does not provide a time necessary to densify the upper surface region 3920 of the spin-on dielectric 1300 (Arnold: ¶ 118).  While Arnold teaches that the densified upper surface region 3920 small, i.e. 1 nm to 20 nm while the remaining portion of the spin-on dielectric 1300 remains “unaffected” (id.), Arnold does not give the extent of shrinkage of the spin-on dielectric 1300 due to the plasma treatment and therefore does not teach less than 15% shrinkage. 
As explained above, Nakata teaches plasma curing of the same class of porous organosilicate glasses formed by the same spin-coating process in the same range of energies as Arnold, i.e. from 1 to 100 eV (Nakata: ¶¶ 161-162 and Tables 5-1 to 5-3; Arnold: ¶ 118).  Nakata further teaches that the entire thickness of the spin-on dielectric 38 can be plasma treated in e.g. 60 seconds (Nakata: Example 16 in Table 3-1 and controls 8 and 9 in Table 3-2).  Nakata further teaches that the extent of shrinkage resulting from the plasma curing conditions is at most 3.8% (supra).
Inasmuch as (1) the same plasma energy ranges (1 eV to 100 eV) are used in each of Arnold and Nakata, and (2) Arnold is curing/densifying only the upper surface 3920 of the spin-on dielectric 1300, while Nakata is curing the entire thickness of the dielectric 38, one having ordinary skill in the art would recognize that a time period to achieve curing/densification of 
As a result of using the same energies for less than the time used in Nakata, the extent of shrinkage of the spin-on-dielectric layer 1300 in Arnold would be, like Nakata, less than 15%, as required by claim 38.
This is all of the features of claims 15 and 38.

Claim 16 reads,
16. (Original) The method of claim 14, wherein subjecting the C-SOD to the combination includes subjecting the C-SOD to the combination at room temperature.  
Arnold does not indicate what the temperature is during the plasma curing and, consequently, does not explicitly teach using room temperature.  However, Arnold also does not indicate that any additional heating is used during plasma curing—by contrast to the other curing methods of “thermal cure” or “ultraviolet irradiation”, each at 200 ºC to 400 ºC (Arnold: ¶ 39)—thereby suggesting that no additional heating is used.
Nonetheless, Nakata states that the plasma curing of the spin-on-dielectric 38 can occur without heating the substrate:
[0166] The porous inter-layer insulation film 38 can be cured by applying the plasmas without the thermal processing, i.e., heating the substrate, and the porous inter-layer insulation film 38 can have some mechanical strength.  On the other hand, to prevent the porous inter-layer insulation film 38 from being damaged, it is preferable that the thermal processing is not made when the plasmas are applied, intentionally.  Accordingly, the porous inter-layer insulation film 38 may be cured by the application plasmas thereto without the thermal processing, i.e., heating the substrate.
(Nakata: ¶ 166; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use room temperature, i.e. not thermally processing when the plasmas are applied, in Arnold, because (1) Arnold does not indicate that any additional heating done during plasma curing by contrast to the other curing processes using 200 ºC to 400 ºC, thereby suggesting that no heating is required during plasma curing (supra) and (2) because Nakata teaches that curing can occur with (¶¶ 164-165) or without (¶ 166) additional heating, thereby indicating that it is a matter of engineering choice as to whether or not to use room temperature versus a higher temperature. 

E. Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0088871 (“Kim”) in view of Nakata.
Claims 1 and 31 read,
1. (Currently Amended) A method comprising: 
[1] forming a spin-on dielectric as a dielectric providing electrical isolation in an electronic device; and 
[2a] curing the spin-on dielectric by directly plasma doping (PLAD) the spin-on dielectric 
[2b] using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric.
31. (New) The method of claim 1, wherein the spin-on dielectric is formed and PLAD cured filling a memory array gap between columns of stacked memory cells in a memory device.

With regard to claims 1 and 31, Kim discloses, generally in Figs. 1A-3C,
1. (Currently Amended) A method comprising: 
15, 37 as a dielectric providing electrical isolation in an electronic device [memory device] [¶¶ 36, 55; Figs. 1A, 1B, 3C]; and 
[2a] curing the spin-on dielectric 15, 37 by directly plasma …[treating] … the spin-on dielectric 15, 37 [¶¶ 36, 56, 58-60; Figs. 1A, 1B, 3C]
[2b] … [not taught].
31. (New) The method of claim 1, wherein the spin-on dielectric 15, 37 is formed and …[plasma]… cured filling a memory array gap between columns of stacked memory cells MC in a memory device [¶¶ 45-48; Figs. 1A, 1B, 2C, 3C].
The columns of stacked memory cells and the gaps filled by the spin-on-dielectric 15, 37 are shown in Fig. 2C (Kim: ¶¶ 45-48).
Kim does not give the plasma conditions for curing, but does indicate that various features such as impurity concentration and the extent of densification in the spin-on-dielectric 15, 37 can be controlled by properly selecting the plasma conditions (Kim: ¶¶ 58-60).
As explained above, Nakata teaches a hydrogen plasma and plasma parameters including those claimed in claim 1 for curing a spin-on-dielectric that includes carbon that prevents both shrinkage and increase in the dielectric constant of said spin-on-dielectric.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hydrogen plasma and plasma parameters taught by Nakata as those in Kim because Kim is silent to the plasma and plasma parameters such that one having ordinary skill in the art would use plasma and plasma parameters suitable for curing a spin-on-dielectric material, such as the plasma and plasma parameters in Nakata that prevent shrinkage and increases in the dielectric constant, thereby preventing increases in RC delay of the signal lines.  As such, Nakata may be seen as an improvement to Kim in this regard.  (See MPEP 2143.)

F. Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Arnold and America.
Claims 14 and 36 read,
14. (Currently Amended) A method comprising: 
[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device; and
[2a] curing the C-SOD by directly subjecting the C-SOD to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV, 
[2b] using a dose of the plasma ion implant, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed C-SOD.
36. (New) The method of claim 14, wherein the C-SOD is formed and cured directly by the combination of plasma ion implant and the species of the plasma ion implant filling a memory array gap between columns of stacked memory cells in a memory device.
With regard to claims 14 and 36, Kim discloses,
14. (Currently Amended) A method comprising: 
[1] forming a … spin-on dielectric 15, 37 … as a dielectric providing electrical isolation in an electronic device [memory device] [¶¶ 36, 55; Figs. 1A, 1B, 3C]; and
[2a] curing the … [spin-on dielectric 15, 37] … by directly subjecting the … [spin-on dielectric 15, 37] … to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV, 
[2b] using a dose of the plasma ion implant, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed C-SOD.
36. (New) The method of claim 14, wherein the … [spin-on dielectric 15, 37] … is formed and cured directly by the combination of plasma ion implant and the species of the plasma ion implant filling a memory array gap between columns of stacked memory cells MC in a memory device [¶¶ 45-48; Figs. 1A, 1B, 2C, 3C].
The columns of stacked memory cells and the gaps filled by the spin-on-dielectric 15, 37 are shown in Fig. 2C (Kim: ¶¶ 45-48).
features [2a]-[2b] of claim 14, Kim does not give the plasma conditions for curing, but does indicate that various features such as impurity concentration and the extent of densification in the spin-on-dielectric 15, 37 can be controlled by properly selecting the plasma conditions (Kim: ¶¶ 58-60). 
As explained above under the rejection of claim 1 over Arnold (and incorporated here), Arnold teaches plasma curing conditions for a carbon-containing spin-on-dielectric using, e.g., a He plasma, wherein “ultraviolet light emitted from the plasma facilitates crosslinking reactions” (Arnold: ¶ 118, supra).  The photon energy of at least He as the plasma implant species is greater than 10 eV for the reasons indicated above under the rejection of claim 7 over Arnold, which is also incorporated here.
As also explained above, Arnold explicitly prevents shrinkage of the entirety of the spin-on-dielectric 1300 using PLAD conditions, which include dopant (inert gas, e.g. He), dopant dose (controlled flux and expose time), bias implant energy (1 eV to 100 eV), and pressure (1 mTorr to 100 mTorr) that “tune” the densified region 3920 to be “a relatively small thickness”, as small as, e.g., only 1 nm of the total thickness. 
Because the claimed “specified level” of shrinkage is not indicated or limited, whatever the level of shrinkage occurs to the spin-on-dielectric by the PLAD treatment in Arnold meets the claimed requirement. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the He plasma and plasma curing parameters to cure the spin-on-dielectric of Kim because Kim is silent to the plasma and plasma parameters such that one having ordinary skill in the art would use plasma and plasma parameters suitable for curing a spin-on-dielectric material, such as the plasma and plasma parameters in Arnold that prevent 

With regard to feature [1] of claim 1, Kim does not teach that the spin-on-dielectric 15, 37 is carbon-rich.  Arnold teaches that the spin-on dielectric 1300 contains carbon but does not indicate how much and therefore does not clearly indicate that the spin-on-dielectric has sufficient carbon to be “carbon-rich” within the meaning of the Instant Application, i.e. 30% to 60 % (Instant Specification: pp. 3-4 at ¶ 20).
As also explained above, America, like Arnold, uses an organosilicate glass (OSG), as the IMD 14 that is cured using a He or H2 plasma (America: ¶¶ 32-33).  America further teaches that the OSG can be “carbon-rich” within the meaning of the Instant Application, i.e. 10 at% to 40 at% carbon (America: ¶ 33).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the spin-on-dielectric 15, 37 of Kim from a SiOC having, e.g. 40 at% carbon because America suggests that the carbon content may be 40 at% and that this is suitable for the same purpose of forming a dielectric layer for an integrated circuit that will be cured by a plasma, which is the same process of curing suggested in Kim and as further elaborated on by Arnold.  As such, the use of 40 at% carbon OSG amounts to obvious material choice.  (See MPEP 2144.07.)
There is a reasonable expectation of success in using the carbon-rich, SiOC, spin-on-dielectric of America as the spin-on-dielectric in Kim using the He plasma and plasma curing 
This is all of the features of claims 14 and 36.

VI. Double Patenting
Applicant is advised that should claim 35 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a verbatim duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

VII. Response to Arguments
Applicant’s arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of Arnold, America, and Nakata teaches the new features directed to “using a dopant, a dopant dose, a bias implant energy, and an exposure time that limits shrinkage to below a specified level of the formed spin-on dielectric” (Remarks: pp. 7-10).  Examiner respectfully disagrees.  Whether or not any of Arnold, America, and Nakata specifically mentions that the plasma parameters prevent shrinkage, each provides sufficient evidence that the shrinkage is minimal; therefore, the plasma parameters meet the claim requirements.  As such, Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 281